Citation Nr: 1011564	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for hysterectomy, due to severe squamous dysplasia 
with adenocarcinoma in situ (hereinafter "hysterectomy").  

2.  Entitlement to an effective date prior to March 31, 2005 
for the grant of service connection for hysterectomy.  

3.  Entitlement to an effective date prior to March 31, 2005 
for the grant of special monthly compensation (SMC) based on 
anatomical loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1991 to January 
2002, from January 2003 to September 2003, and from November 
2007 to August 2008.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

In this case, as noted above, the November 2005 rating 
decision denied the Veteran's claims for earlier effective 
dates prior to March 31, 2005 for the grant of service 
connection for hysterectomy and grant of SMC based on 
anatomical loss and denied entitlement to an initial 
disability rating in excess of 30 percent for hysterectomy.  
The Veteran submitted a notice of disagreement in April 2006.  
The RO issued a statement of the case in November 2006.  
Thereafter, the Veteran did not submit a VA Form 9 until 
February 2007, more than 60 days after the issuance of the 
November 2006 SOC and more than 1 year after notification of 
the November 2005 rating decision.  38 C.F.R. § 20.302 
(2009).  As such, the VA form 9 was not timely.  

However, the RO accepted the VA Form 9 as timely and 
certified the Veteran's claims to the Board.  Nonetheless, 
the Board has an obligation to assess it own jurisdiction on 
appeal claims.  See Marsh v. West, 11 Vet. App. 468, 470-72 
(1998); see e.g. Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(failure by appellant to file a timely substantive appeal 
with respect to a claim does not automatically foreclose his 
appeal, render the claim final, or otherwise deprive the 
Board of jurisdiction); see e.g. Beryle v. Brown, 9 Vet. App. 
24, 28 (1996) (holding that where Board proceeded to review 
claims on appeal where no Substantive Appeal was filed, Board 
implicitly waived the filing requirement of the Substantive 
Appeal as to those claims).  

In this case, the Board finds that it may exercise 
jurisdiction over the Veteran's claims as listed on the title 
page of this decision.  Although the Veteran did not 
technically comply with the requirements of 38 C.F.R. § 
20.302, the RO did not close the appeal and treated the 
appeal as timely by notifying the Veteran that it considered 
the appeal perfected and by certifying the appeal to the 
Board.  See Gonzalez-Morales v. Principis, 16 Vet. App. at 
557; see also Rowell, 4 Vet. App. at 17-18.  

Moreover, a hearing was held on October 28, 2009, in 
Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the hearing is in the claims file.  The Veteran was also 
afforded a hearing with a Decision Review Officer (DRO) on 
April 11, 2007.  A transcript of the hearing is in the claims 
file.  

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that an untimely Substantive Appeal is not a jurisdictional 
bar to consideration of a Veteran's claim, and that the RO 
and the Board may accept a substantive appeal even if it is 
not timely.  In the Percy case, the Court specifically found 
that because the issue was treated as if it were timely 
perfected for more than five years before being raised by the 
Board in the first instance, any issue concerning timely 
filing of the substantive appeal was waived by VA.  23 Vet. 
App. 37, 46.  The Board finds that the principle identified 
in Percy, that if VA treats an appeal as if it is timely 
filed, a veteran is entitled to expect that VA means what it 
says, applies in this case.  Id. at 47.  Accordingly, the 
Board will take jurisdiction of the issues in this case and 
will proceed with adjudication.
Subsequent to the issuance of the August 2009 supplemental 
statement of the case, additional medical evidence was 
received at the Board.  However, the medical evidence 
pertains to diagnoses of bronchitis and allergic rhinitis and 
is, therefore, not pertinent to the claims on appeal.  
Therefore, a waiver is not required.                38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence shows that the Veteran's hysterectomy 
included removal of the uterus, but the ovaries were not 
removed.      

3.  There is no informal or formal claim of entitlement to 
service connection for a hysterectomy received prior to March 
31, 2005.  

4.  There is no legal basis to award an effective date prior 
to March 31, 2005 for the grant of SMC.      


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for hysterectomy are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.6, 4.116, Diagnostic Codes 7617, 7618 
(2009).

2.  The criteria for an effective date prior to March 31, 
2005, for the grant of service connection for hysterectomy 
are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.400 (2009).  

3.  The criteria for an effective date prior to March 31, 
2005, for the grant of SMC for anatomical loss, are not met.  
38 U.S.C.A. §§ 5110, 1114(k) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.400, 3.350(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

As noted above, the Veteran has challenged the initial 
disability rating assigned for service-connected hysterectomy 
and the effective dates assigned for the service-connected 
hysterectomy and SMC based on anatomical loss.  The Board 
notes that once service connection is granted and an initial 
disability rating and effective date have been assigned, the 
claim is substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490- 
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran before 
service connection was granted in November 2005 was legally 
sufficient, VA's duty to notify with respect to this issue 
has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  The 
Veteran was afforded a hearing on October 28, 2009 and a 
transcript of her testimony from that hearing is in the file 
and has been reviewed.  However, the Board recognizes that 
the Veteran did not have a VA examination in connection with 
her claim for an initial disability rating in excess of 30 
percent for a hysterectomy.  Nonetheless, the Board finds 
that the medical evidence of record is adequate to rate the 
Veteran's disability.  See 38 C.F.R. § 3.326(b).  The 
Veteran's disability is rated under Diagnostic Code 7618, 
which provides a maximum evaluation of 30 percent for removal 
of the uterus.  Under Diagnostic Code 7617, a higher 
evaluation of 50 percent is warranted for removal of the 
uterus and both of the ovaries.  The claims file contains the 
operation report from the Veteran's hysterectomy and the 
subsequent records document the Veteran's condition following 
the operation.  The Board therefore concludes that the 
medical evidence is adequate to rate the Veteran's service-
connected disability.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Thus, a VA examination is not necessary to 
decide the claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board concludes that the Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of her claims and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.


LAW AND ANALYSIS

I.	Initial Increased Disability Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

In this case, the Veteran's hysterectomy is rated as 30 
percent disabling under Diagnostic Code 7618.  Under 
Diagnostic Code 7618, removal of the uterus, including 
corpus, is rated as 100 percent disabling for three months 
after removal and thereafter rated as 30 percent disabling.  
To warrant a disability rating of 50 percent, under 
Diagnostic Code 7617, there must be complete removal of 
uterus and both ovaries.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial disability rating in 
excess of 30 percent for hysterectomy.  

The medical evidence shows that the Veteran was diagnosed 
with adenocarcinoma of the cervix in situ in February 2005.  
On March 16, 2005, the Veteran underwent a radical abdominal 
hysterectomy with pelvic lymph node dissection, ovarian 
suspension.  The preoperative diagnosis was invasive cervical 
cancer.  The report shows that the Veteran's uterus was 
removed; however, the Veteran's ovaries were not removed.  In 
fact, the Veteran herself noted that she did not want the 
ovaries removed during the hysterectomy.  See hearing 
transcript.  

As noted above, to warrant a disability rating in excess of 
30 percent, the rating criteria provides that the uterus and 
both ovaries must be removed.  38 C.F.R. § 4.116, Diagnostic 
Code 7617.  The Board recognizes the Veteran's statements 
that the rating criteria is biased and that she should be 
awarded a higher disability rating because she cannot have 
children.  Further, she explained that the removal of the 
ovaries should not be the only basis for awarding a higher 
disability rating.   Although sympathetic to the Veteran's 
arguments and the difficulties that she experiences as a 
result of her service-connected disability, the Board does 
not have discretion in this matter and is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 
(2009).  Again, the Board has no power to rewrite the laws 
and regulations enacted by Congress so that they may be more 
beneficial to the claimant.  It has been observed that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  
Therefore, as the Veteran's disability does not meet the 
rating criteria for a higher disability rating during the 
entire appeal period, the claim must be denied.  See 
Fenderson, supra.  

The Board has also considered referral for extra-schedular 
consideration.  See Thun v. Peake, 22 Vet App 111 (2008).  
The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected hysterectomy is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's symptoms with the established criteria found 
in the rating schedule for gynecological conditions shows 
that the rating criteria reasonably describe ratings for the 
Veteran's service-connected disability, but the Veteran 
simply does not exhibit those symptoms.  The Board further 
observes that, even if the available schedular evaluation for 
the disability is inadequate (which it manifestly is not), 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.  Further, the record does not 
show that the Veteran has required frequent hospitalizations 
for her service-connected disability.  In addition, there is 
nothing in the record which suggests that the above condition 
markedly impacts the Veteran's ability to work.  Therefore, 
the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R.                     
§ 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that Veteran's level of 
disability more closely approximates the criteria for a 30 
percent disability rating and a higher rating is not 
warranted.  Therefore, the Veteran's claim for an initial 
disability rating in excess of 30 percent for hysterectomy, 
must be denied.  38 C.F.R. § 4.116, Diagnostic Codes 7617, 
7618.      

II.	Effective Dates

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A.             
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.            38 C.F.R. § 
3.1(p).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an effective date prior to March 
31, 2005 for the grant of service connection for hysterectomy 
and grant of SMC based on anatomical loss.  

In this case, the Veteran essentially contends that she is 
entitled to effective dates prior to March 31, 2005 because 
she experienced symptoms preceding her formal diagnosis of 
cancer and resulting hysterectomy and, therefore, ultimately 
before the date of her claim.  The record reveals that the 
Veteran first sought service connection for an abnormal pap 
smear in 2002, which was denied by an August 2002 rating 
decision.  The Veteran did not submit a notice of 
disagreement with respect to the decision and, therefore, the 
decision is final.  38 C.F.R. § 20.1103.  In a statement 
received by the RO on March 31, 2005, the Veteran requested 
service connection for a hysterectomy and submitted medical 
evidence in support of her claim.  By a November 2005 rating 
decision, the RO granted service connection for hysterectomy 
and assigned the effective date of August 26, 2004, noting 
that this was the first evidence of atypical squamous cells 
with high risk HPV.  The RO also granted SMC based on 
anatomical loss, assigning the effective date of March 31, 
2005.  In a corrective rating decision dated in October 2006, 
the RO changed the effective date of August 26, 2004 for the 
grant of service connection for hysterectomy to March 31, 
2005, the date of the Veteran's claim.  

As noted above, the Veteran contends that she is entitled to 
an earlier effective date as she has abnormal pap smear 
results and symptoms of cancer for many years prior to her 
March 31, 2005 claim.  Indeed, the Veteran submitted a claim 
for an abnormal pap smear in 2002.  However, as noted above, 
the Veteran's claim was denied by an August 2002 rating 
decision and became final.  38 C.F.R. § 20.1103.  Thereafter, 
there is simply no formal or informal claim for service 
connection for hysterectomy prior to March 31, 2005.  The 
Board reiterates that the effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  Again, 
the Board recognizes the Veteran's medical history and her 
contention that she had indications of cancer prior to her 
claim in March 31, 2005.  However, although entitlement 
arguably arose prior to March 31, 2005, the date of claim, 
March 31, 2005, is later and is therefore the effective date 
for the award of service connection for hysterectomy.  

Furthermore, the Board acknowledges the Veteran's contention 
that she had pre-cancerous symptoms during active service.  
In this respect, the Board notes that the July 2003 pap smear 
was abnormal and that the Veteran had a colposcopy and loop 
electrosurgical excision procedure (LEEP) performed which 
showed high grade squamous intraepithelial lesion (HGSIL).  
However, even so, the Veteran did not submit her claim for 
service connection within one year after her separation from 
service in September 2003.  The law and regulations state 
that the effective date of an award of service connection for 
a disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  In this case, the Veteran's claim, dated in March 31, 
2005, was received more than 1 year after separation from 
service in September 2003 and, therefore, there is no legal 
basis to assign an earlier effective date for the award.  Id.  
Accordingly, there is no legal basis to assign an earlier 
effective date for the award of service connection.

Additionally, the Veteran has also claimed entitlement to an 
effective date prior to March 31, 2005, for the grant of SMC 
based on anatomical loss.    

SMC is governed by the increased rating provisions, except 
that benefits can be awarded on the basis of retroactive 
compensation benefits.  38 U.S.C.A.                  § 
5110(b)2; 38 C.F.R. § 3.400(o).  Except as provided in 
subsections (b) and (c), effective dates relating to awards 
under chapters 30, 31, 32, and 35 of that title or chapter 
106 shall, to the extent feasible, correspond to effective 
dates relating to awards of disability compensation.  38 
U.S.C.A. § 5113.  

In this case, the predicate service-connected disability, 
upon which special monthly compensation (SMC) was granted, is 
the Veteran's service-connected hysterectomy.  See 38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  As noted above, 
the Board has determined that the effective date for the 
grant of service connection for hysterectomy is March 31, 
2005, the date of the Veteran's claim.  Because entitlement 
to SMC derives from the disability it specially compensates, 
it is a "downstream element" of the claim for compensation 
for hysterectomy, Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997), and there is no basis to award SMC for a 
time prior to the date of service connection of the 
disability upon which entitlement to SMC is based.  See Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997) (holding that there is 
no entitlement to an increase in compensation, by way of an 
effective date, for time when claimant not otherwise entitled 
to compensation).

As the effective date of the award of SMC for anatomical loss 
cannot have an effective date prior to the date of service 
connection for hysterectomy, the earliest possible effective 
date for SMC based on anatomical loss, is March 31, 2005.  
See 38 C.F.R. § 3.400.  


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 30 
percent for hysterectomy, due to severe squamous dysplasia 
with adenocarcinoma in situ is denied.  

Entitlement to an effective date prior to March 31, 2005 for 
the grant of service connection for hysterectomy, due to 
severe squamous dysplasia with adenocarcinoma in situ is 
denied.

Entitlement to an effective date prior to March 31, 2005 for 
the grant of special monthly compensation (SMC) based on 
anatomical loss is denied.   




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


